            Case 1:07-cr-00271-VEC Document 37 Filed 03/23/21 Page 1 of 3
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 3/23/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                : 07-CR-271(VEC)
                                                                     :
                                                                     :     ORDER
 CRAIG MCDUFFIE,                                                     :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a hearing in this matter is currently scheduled for Thursday, March 25, 2021,

at 11:00 A.M.;

       WHEREAS the U.S. Probation Office informed the Court that Mr. McDuffie has recently

traveled to the Virgin Islands; and

       WHEREAS the Southern District of New York prohibits entry to the courthouse for

persons who have traveled in the past 10 days to New York from a U.S. territory, see Standing

Order 21-MC-164;

       IT IS HEREBY ORDERED that the hearing in this matter is adjourned to Tuesday,

March 30, 2021 at 2:00 P.M.

       IT IS FURTHER ORDERED that the hearing will be held in person in Courtroom 443 of

the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New

York 10007.

       IT IS FURTHER ORDERED that an updated report from the U.S. Probation Office must

be emailed to Chambers and shared with the parties by no later than Friday, March 26, 2021.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire
         Case 1:07-cr-00271-VEC Document 37 Filed 03/23/21 Page 2 of 3


and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0271. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.
                                                    _________________________________
Date: March 23, 2021                                      VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                                2
         Case 1:07-cr-00271-VEC Document 37 Filed 03/23/21 Page 3 of 3


Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
